Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-23 are pending

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14. The system of claim 12, comprising:
a core layer adapted to generate and maintain sets of tags and unique names;
a media layer adapted to store and retrieve data blocks according to the unique names; and 
an Application Programming Interface (API) combining interfaces of the core layer and the media layer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites:
1) a set of tags and a unique name
2) unique name in a database
3) the set of tags and unique name
Claim 1 is indefinite because it is not clear how many “unique names” applicant is claiming.  
Claim 1 recites:
1) receiving a request including at least one tag
2) providing at least one service related to the data block based on the received tag. 
Claim 1 is indefinite because it is not clear how many “tags” applicant is claiming. 
Claims 2-10 do not correct the deficiencies of claim 1.  
Claims 12-23 are rejected on a similar basis to claims 1-10.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 5, 8, 12, 16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Avudaiyappan (US 2018/015 0403), hereafter Pub ‘403, in view of Bailey (US 5,659,614) in view of Polyzois (US 5,432,922) and  further in view of Kraley (US 2016/017 1084). 
	Regarding claim 1, Pub ‘403 discloses: 
generating, for a data block, a set of tags; 
Pub ‘403, claim 6, wherein the cache controller is to identify, from a first set of tags, a first tag associated with the data block and, from a second set of tags, a second tag associated with the data block, wherein the first set of tags and the second set of tags are identical but separate.

generating for a data block a unique name
Pub ‘403 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Bailey discloses:
	Bailey, col 13, lines 35-50, At step 362, a data block comprising a predetermined amount of data is read from the file. At step 364, the data block is compressed by a compression program. When file change analysis is utilized, in accordance with an embodiment of the present invention, a number is generated by the compression program during compression of each data block. The number that is generated is dependent on the content of the data block such that a unique number will be generated for each different data block. Conversely, identical numbers will be generated for identical data blocks. The compression program maintains a data base of numbers generated for data blocks that have been transmitted to the backup site during a previous backup operation.


associating the set of tags and unique name in a database;
Pub ‘403 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Polyzois discloses: 
	Polyzois, col 4, lines 55-65, FIG. 2 shows on region of non-volatile memory 220-i in more detail. The region has a number of data blocks labeled 221-1 through 221-k. Corresponding to each data block are two tags labeled 222-1 and 2223-1 (for block 221-1) through 222-k and 223-k (for block 221-k). The two tags for each data block correspond to the two disks in the mirrored pair and indicate whether the corresponding disk must still write the data block.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘403 to obtain above limitation based on the teachings of Polyzois for the purpose of creating two tags for each data block which correspond to the two disks in the mirrored pair and indicate whether the corresponding disk must still write the data block.

receiving a request including at least one tag; and providing at least one service related to the data block based on the received tag,
Pub ‘403 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kraley discloses: 
requests that specify tag information, and retrieving stored files that have been assigned that tag information. In some cases, the method includes providing a full listing of stored files, and providing a culled listing of those files in response to a file access request that specifies tag information, wherein the culled listing highlights or otherwise indicates files that have been assigned that tag information.

Interpretation per the specification paragraph 3: Storage of digital content is used by computer applications, users and computer systems as known in the art. Digital content is typically stored in data blocks which may be associated with a user, an application, a file or any other object. Typically, to store or retrieve data in/from a storage system, a client needs to specify a reference, e.g., a file name or a physical location on disk.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘403 to obtain above limitation based on the teachings of Kraley for the purpose of receiving user access requests that specify tag information, and retrieving stored files that have been assigned that tag information.  


Pub ‘403 [0010] In one embodiment, the present invention provides a method wherein a plurality of requests to access the data cache is accessed, and in response, a tag memory is accessed that maintains a plurality of copies of tags for each entry in the tag cache.  Tags are identified that correspond to individual requests. The data cache is divided into many banks or "blocks." The data cache is accessed based on the identified tags. A plurality of requests to access the same block of the plurality of blocks of the data cache results in an access arbitration with respect to that block. This block access arbitration is executed in parallel with the access of tags that correspond to individual access requests. Consequently, the penalty to the timing of Load Hit signals that is exacted by arbitration to access tag and data banks found in conventional approaches is avoided.

providing at least one service related to the data block based on the unique name.
Bailey, col 13, lines 35-50, At step 362, a data block comprising a predetermined amount of data is read from the file. At step 364, the data block is compressed by a compression program. When file change analysis is utilized, in accordance with an embodiment of the present invention, a number is generated by the compression program during compression of each data block. The number that is generated is dependent on the content of the data block such that a unique number will be generated for each different data block. Conversely, identical numbers will be generated for identical data blocks. The compression program maintains a data base of numbers generated for data blocks that have been transmitted to the backup site during a previous backup operation	
Regarding claim 3, the combination of Pub ‘403, Bailey, Polyzois and Kraley disclose 

Kraley [0049] Another embodiment of the present invention provides a file classification methodology. The method includes, in response to a storage request for a file, extracting textual content of the file. The method further includes analyzing the extracted textual content to determine a concept category to which the file can be assigned, assigning corresponding tag information to the file, and storing the file and its tag information. In some cases, storing the file and its tag information is carried out using Internet-based storage that is remote to system user. In some cases, storing the file and its tag information is carried out using a storage local to system user. In some cases, the method includes receiving user access requests that specify tag information, and retrieving stored files that have been assigned that tag information. In some cases, the method includes providing a full listing of stored files, and providing a culled listing of those files in response to a file access request that specifies tag information, wherein the culled listing highlights or otherwise indicates files that have been assigned that tag information.
Regarding claim 5, the combination of Pub ‘403, Bailey Polyzois and Kraley discloses 
associating a data block with a plurality of sets of tags.
Polyzois, col 4, lines 55-65, FIG. 2 shows on region of non-volatile memory 220-i in more detail. The region has a number of data blocks labeled 221-1 through 221-k. Corresponding to each data block are two tags labeled 222-1 and 2223-1 (for block 221-1) through 222-k and 223-k (for block 221-k). The two tags for each data block correspond to the two disks in the mirrored pair and indicate whether the corresponding disk must still write the data block.
Regarding claim 8, the combination of Pub ‘403, Bailey Polyzois and Kraley discloses wherein the unique name is generated based on the content of the data block.

Regarding claim 12, the combination of Pub ‘403, Bailey, Polyzois and Kraley discloses:  
a memory; and a controller adapted to:
	Pub ‘403 [0045] The computer-readable medium containing the computer program may be loaded into computing system 110. All or a portion of the computer program stored on the computer-readable medium may then be stored in system memory 116 and/or various portions of storage devices 132 and 133. When executed by processor 114, a computer program loaded into computing system 110 may cause processor 114 to perform and/or be a means for performing the functions of the example embodiments described and/or illustrated herein. Additionally or alternatively, the example embodiments described and/or illustrated herein may be implemented in firmware and/or hardware.

generate, for a data block, a set of tags
Pub ‘403, claim 6, wherein the cache controller is to identify, from a first set of tags a first tag associated with the data block and, from a second set of tags, a second tag associated 

generate for a data block a unique name;
Bailey, col 13, lines 35-50, At step 362, a data block comprising a predetermined amount of data is read from the file. At step 364, the data block is compressed by a compression program. When file change analysis is utilized, in accordance with an embodiment of the present invention, a number is generated by the compression program during compression of each data block. The number that is generated is dependent on the content of the data block such that a unique number will be generated for each different data block. Conversely, identical numbers will be generated for identical data blocks. The compression program maintains a data base of numbers generated for data blocks that have been transmitted to the backup site during a previous backup operation.

associate the set of tags and unique name in a database; 
Polyzois, col 4, lines 55-65, FIG. 2 shows on region of non-volatile memory 220-i in more detail. The region has a number of data blocks labeled 221-1 through 221-k. Corresponding to each data block are two tags labeled 222-1 and 2223-1 (for block 221-1) through 222-k and 223-k (for block 221-k). The two tags for each data block correspond to the two disks in the mirrored pair and indicate whether the corresponding disk must still write the data block.

receive a request including at least one tag; and provide at least one service related to the data block based on the received tag, 
requests that specify tag information, and retrieving stored files that have been assigned that tag information. In some cases, the method includes providing a full listing of stored files, and providing a culled listing of those files in response to a file access request that specifies tag information, wherein the culled listing highlights or otherwise indicates files that have been assigned that tag information.

providing at least one service related to the data block based on the set of tags  
Pub ‘403 [0010] In one embodiment, the present invention provides a method wherein a plurality of requests to access the data cache is accessed, and in response, a tag memory is accessed that maintains a plurality of copies of tags for each entry in the tag cache.  Tags are identified that correspond to individual requests. The data cache is divided into many banks or "blocks." The data cache is accessed based on the identified tags. A plurality of requests to access the same block of the plurality of blocks of the data cache results in an access arbitration with respect to that block. This block access arbitration is executed in parallel with the access of tags that correspond to individual access requests. Consequently, the penalty to the timing of 

providing at least one service related to the data block based on the unique name.
Bailey, col 13, lines 35-50, At step 362, a data block comprising a predetermined amount of data is read from the file. At step 364, the data block is compressed by a compression program. When file change analysis is utilized, in accordance with an embodiment of the present invention, a number is generated by the compression program during compression of each data block. The number that is generated is dependent on the content of the data block such that a unique number will be generated for each different data block. Conversely, identical numbers will be generated for identical data blocks. The compression program maintains a data base of numbers generated for data blocks that have been transmitted to the backup site during a previous backup operation	
Regarding claim 16, the combination of Pub ‘403, Bailey, Polyzois and Kraley discloses wherein the controller is adapted to provide the data block based on matching data in a request with the set of tags.
Kraley [0049] Another embodiment of the present invention provides a file classification methodology. The method includes, in response to a storage request for a file, extracting textual content of the file. The method further includes analyzing the extracted textual content to determine a concept category to which the file can be assigned, assigning corresponding tag information to the file, and storing the file and its tag information. In some cases, storing the file and its tag information is carried out using Internet-based storage that is remote to system user. In some cases, storing the file and its tag information is carried out using a storage local to requests that specify tag information, and retrieving stored files that have been assigned that tag information. In some cases, the method includes providing a full listing of stored files, and providing a culled listing of those files in response to a file access request that specifies tag information, wherein the culled listing highlights or otherwise indicates files that have been assigned that tag information.
Regarding claim 18, the combination of Pub ‘403, Bailey, Polyzois and Kraley discloses wherein the controller is adapted to associate a data block with a plurality of sets of tags.
Polyzois, col 4, lines 55-65, FIG. 2 shows on region of non-volatile memory 220-i in more detail. The region has a number of data blocks labeled 221-1 through 221-k. Corresponding to each data block are two tags labeled 222-1 and 2223-1 (for block 221-1) through 222-k and 223-k (for block 221-k). The two tags for each data block correspond to the two disks in the mirrored pair and indicate whether the corresponding disk must still write the data block.
Regarding claim 21, the combination of Pub ‘403, Bailey, Polyzois and Kraley discloses wherein the unique name is generated based on the content of the data block.
Bailey, col 13, lines 35-50, At step 362, a data block comprising a predetermined amount of data is read from the file. At step 364, the data block is compressed by a compression program. When file change analysis is utilized, in accordance with an embodiment of the present invention, a number is generated by the compression program during compression of each data block. The number that is generated is dependent on the content of the data block such that a unique number will be generated for each different data block. Conversely, identical numbers will be generated for identical data blocks. The compression program maintains a data base of numbers generated for data blocks that have been transmitted to the backup site during a previous backup operation.

Claims 2, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘403, Bailey Polyzois and Kraley and further in view of Demers (US 2007/0214011). 
	Regarding claim 2, the combination of Pub ‘403, Bailey, Polyzois and Kraley discloses the elements of the claimed invention as noted but does not disclose storing the data block in a storage system and associating information usable for retrieving the data block with the unique name.  However, Demers discloses: 
	Demers [0027]  The nurse logs into the system 10 (block 102) and initiates the automated discharge process (block 103) by selecting from a list of patient names (block 104) and accessing discharge-related data (block 105) such as the name and contact information for: the patient's admitting physician, any consulting physicians involved in the patient's care, a responsible family member or other party who will retrieve the patient, the patient's chosen pharmacy, and a home health agency (selected on the basis of patient insurance company and geographic location, by, for example, zip code). The patient's current medication list is also accessed, and can serve as a draft of a patient discharge medication list for the discharging physician(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pub ‘403, Bailey Polyzois and Kraley to obtain above limitation based on the teachings of Demers for the purpose of retrieving information relating to the patient.  
	Regarding claim 13, the combination of Pub ‘403, Bailey, Polyzois and Kraley and Demers discloses a layer adapted to provide an interface with a media storage system based on the unique name and the data.
names (block 104) and accessing discharge-related data (block 105) such as the name and contact information for: the patient's admitting physician, any consulting physicians involved in the patient's care, a responsible family member or other party who will retrieve the patient, the patient's chosen pharmacy, and a home health agency (selected on the basis of patient insurance company and geographic location, by, for example, zip code). The patient's current medication list is also accessed, and can serve as a draft of a patient discharge medication list for the discharging physician(s).
Regarding claim 15, the combination of Pub ‘403, Bailey, Polyzois and Kraley and Demers discloses wherein the controller is adapted to store the data block in a storage system and associate information usable for retrieving the data block with the unique name.
Demers [0027]  The nurse logs into the system 10 (block 102) and initiates the automated discharge process (block 103) by selecting from a list of patient names (block 104) and accessing discharge-related data (block 105) such as the name and contact information for: the patient's admitting physician, any consulting physicians involved in the patient's care, a responsible family member or other party who will retrieve the patient, the patient's chosen pharmacy, and a home health agency (selected on the basis of patient insurance company and geographic location, by, for example, zip code). The patient's current medication list is also accessed, and can serve as a draft of a patient discharge medication list for the discharging physician(s).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘403, Bailey Polyzois and Kraley and further in view of Brooks (US 2015/005 2448) 
Regarding claim 4, the combination of Pub ‘403, Bailey Polyzois and Kraley discloses the elements of the claimed invention as noted but does not disclose dynamically modifying the set of tags.  However, Brooks discloses:
	Brooks [0046] FIG. 3 is a simplified screen shot showing an example of a display object 80 generated by an illustrative embodiment of the disclosed system to enable a user to create a shared or private tag set. The tag set creation user interface display object 80 of FIG. 3 is an example of the tag set creation display object 16 of FIG. 1. As shown in FIG. 3, a tag set title field 82 enables the user to select or enter a name for the tag set being created (e.g. "design"). A tag entry field 84 enables the user to enter a number of tags or names of tag sets to be contained within a tag set being created or modified. A check box 86 enables the user to indicate that the tag set being created is to be private to the creating user. If the check box 86 is not checked, then the tag set being created is shared with other members of the social bookmarking community. When the user is done entering the relevant information for creating or modifying the tag set, clicking on the button 88 causes the tag set to be stored, for example in the folksonomy of the social bookmarking system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pub ‘403, Bailey Polyzois and Kraley to obtain above limitation based on the teachings of Brooks for the purpose of creating a shared or private tag set.  
Regarding claim 17, the combination of Pub ‘403, Bailey Polyzois and Kraley and Brooks discloses wherein the controller is adapted to dynamically modify the set of tags.
Brooks [0046] FIG. 3 is a simplified screen shot showing an example of a display object 80 generated by an illustrative embodiment of the disclosed system to enable a user to create a modifying the tag set, clicking on the button 88 causes the tag set to be stored, for example in the folksonomy of the social bookmarking system.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘403, Bailey Polyzois and Kraley and further in view of Ameling (US 2018/005 4327).  
	Regarding claim 6, the combination of Pub ‘403, Bailey Polyzois and Kraley discloses the elements of the claimed invention as noted but does not disclose alerting a client based on a registration, the registration including at least one tag.  However, Ameling discloses: 
	Ameling paragraph 38, The device model may include one or more device types and corresponding device specific message type definitions. In the example, the client 630 may select device type "CC2650" (e.g., for the device "Sensor Tag" 615). Thereby, the device model in the IoT gateway application 610 may include the device type "CC2650" and supporting message type "CC2650Data". Upon generating the device model, the client 630 is provided a list of devices corresponding to the device types. Further, the client 630 may provide an instruction to register one or more devices from the list of devices. In the example, when the client 630 provides the instruction to register the device "Sensor Tag" 615, the device "Sensor Tag" 615 gets registered with the IoT gateway application. Further, messages 655 associated with the device "Sensor Tag" 615 may be communicated via the Internet when IoT application 650 is executed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pub ‘403, Bailey Polyzois and Kraley to obtain above limitation based on the teachings of Ameling for the purpose of a client providing the instruction to register the device "Sensor Tag" 
Regarding claim 19, the combination of Pub ‘403, Bailey Polyzois, Kraley and Ameling discloses wherein the controller is adapted to alert a client based on a registration, the registration including at least one tag.
Ameling paragraph 38, The device model may include one or more device types and corresponding device specific message type definitions. In the example, the client 630 may select device type "CC2650" (e.g., for the device "Sensor Tag" 615). Thereby, the device model in the IoT gateway application 610 may include the device type "CC2650" and supporting message type "CC2650Data". Upon generating the device model, the client 630 is provided a list of devices corresponding to the device types. Further, the client 630 may provide an instruction to register one or more devices from the list of devices. In the example, when the client 630 provides the instruction to register the device "Sensor Tag" 615, the device "Sensor Tag" 615 gets registered with the IoT gateway application. Further, messages 655 associated with the device "Sensor Tag" 615 may be communicated via the Internet when IoT application 650 is executed.

s 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘403, Bailey Polyzois and Kraley and further in view of Pottenger (US 2009/0177757). 
	Regarding claim 7, the combination of Pub ‘403, Bailey Polyzois and Kraley discloses the elements of the claimed invention as noted but does not disclose: using sets of tags and unique names to automate a procedure related to at least one of: data backup, data restore, data copy, periodic maintenance operation and data retention.  However, Pottenger discloses:
	Pottenger [0062] Any indexed shared data can be tagged for backup. A user can set backup tags for his or her data by folder, by index topic, or by individual file. This tag becomes part of the index of the user's data. When the backup software is run, it retrieves all indexes in the network group and searches the index for all files tagged for backup. All tagged files are downloaded from the network and stored in a special backup archive on the hard drive. The backup archive preserves the device ID and the directory location of each backup file so that a complete restoration can be performed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pub ‘403, Bailey Polyzois and Kraley to obtain above limitation based on the teachings of Pottenger for the purpose of tagging data for backup.   
	Regarding claim 20 the combination of Pub ‘403, Bailey Polyzois, Kraley and Pottenger discloses wherein the controller is adapted to use sets of tags and unique names to automate a procedure related to at least one of: data backup, data restore, data copy, periodic maintenance operation and data retention.
Pottenger [0062] Any indexed shared data can be tagged for backup. A user can set backup tags for his or her data by folder, by index topic, or by individual file. This tag becomes the backup software is run, it retrieves all indexes in the network group and searches the index for all files tagged for backup. All tagged files are downloaded from the network and stored in a special backup archive on the hard drive. The backup archive preserves the device ID and the directory location of each backup file so that a complete restoration can be performed.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘403, Bailey Polyzois and Kraley and further in view of Saarinen (US 2015/015 4285). 
	Regarding claim 9, the combination of Pub ‘403, Bailey Polyzois and Kraley discloses the elements of the claimed invention as noted but does not disclose wherein the at least one service is selected based on a logical context defined by the set of tags.  However, Saarinin discloses:
	Saarinen [0006] According to a first aspect there is provided a method, comprising forming a first set of context tags and a second set of context tags, said first set and said second set corresponding to a context of a system, wherein said first set and said second set correspond to a different time span of said context of said system, deriving first derived context data from said first set and second derived context data from said second set, and determining a difference between said first derived context data and said second derived context data, determining that a change of context has occurred based on said difference, and controlling said system in response to said determined change of context.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of of Pub ‘403, Bailey Polyzois and Kraley to obtain above limitation based on the teachings of Saarinin for the purpose of designating a first 
	Regarding claim 22, the combination of Pub ‘403, Bailey Polyzois, Kraley and Saarinen discloses wherein the at least one service is selected based on a logical context defined by the set of tags.
 	Saarinen [0006] According to a first aspect there is provided a method, comprising forming a first set of context tags and a second set of context tags, said first set and said second set corresponding to a context of a system, wherein said first set and said second set correspond to a different time span of said context of said system, deriving first derived context data from said first set and second derived context data from said second set, and determining a difference between said first derived context data and said second derived context data, determining that a change of context has occurred based on said difference, and controlling said system in response to said determined change of context.


Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘403, Bailey Polyzois and Kraley and further in view of Harif (US 2002/013 3716). 
	Regarding claim 10, the combination of Pub ‘403, Bailey Polyzois and Kraley discloses the elements of the claimed invention as noted but does not disclose wherein the at least one service is selected based on a rule applied to a number of sets of tags.  However, Harif discloses:
	Harif [0017] A method for providing a plurality of operation privileges to a user is contemplated. The method may include establishing a plurality of identification tags and associated rule sets. Each identification tag and rule set pair may correspond to a level of tags and associated rule sets. The access device may be programmed with at least one of the plurality of identification tags. Programming may occur upon authorization from the central authority. The method may also include programming an authentication device, using the encoding device, with a plurality of the identification tags and associated rule sets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of of Pub ‘403, Bailey Polyzois and Kraley to obtain above limitation based on the teachings of Harif for the purpose of establishing a level of operation privileges that may be provided to the user.
	Regarding claim 23, the combination of Pub ‘403, Bailey Polyzois, Kraley and Harif discloses wherein the at least one service is selected based on a context rule applied to a set of sets of tags.
Harif [0017] A method for providing a plurality of operation privileges to a user is contemplated. The method may include establishing a plurality of identification tags and associated rule sets. Each identification tag and rule set pair may correspond to a level of operation privileges that may be provided to the user. The method may also include programming an access device, using an encoding device operably linked via a network to a central authority which administers the plurality of identification tags and associated rule sets. The access device may be programmed with at least one of the plurality of identification tags. Programming may occur upon authorization from the central authority. The method may also identification tags and associated rule sets.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bridge (US 2014/036 5734) in view of Brooks in view of Pub 403.       
	Regarding claim 11, Bridge discloses receiving a data block to be stored;
	Bridge abstract, Systems and methods for reliably using data storage media. Multiple processors are configured to access a persistent memory. For a given data block corresponding to a write access request from a first processor to the persistent memory, a cache controller prevents any read access of a copy of the given data block in an associated cache. The cache controller prevents any read access while detecting an acknowledgment that the given data block is stored in the persistent memory is not yet received. Until the acknowledgment is received, the cache controller allows write access of the copy of the given data block in the associated cache only for a thread in the first processor that originally sent the write access request. The cache controller invalidates any copy of the given data block in any cache levels below the associated cache.

creating a set of tags and associating the set with a unique name; 
Bridge discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Brooks discloses:
	Brooks [0016] The disclosed system may further be embodied such that when a user requests retrieval of bookmarks associated with a tag belonging to a tag set, a prompt is provided to the user enabling the user to request retrieval of all bookmarks associated with at least one tag belonging to the tag set. Such a capability may be provided by enabling the user to select the name of a tag set to which the originally selected tag belongs. In the event that the originally selected tag belongs to multiple tag sets, then a list of those tag sets to which the originally selected tag belongs may be presented to the user, allowing the user to select one or more tag set names from the tag set list. The bookmarks returned would then be for all resources associated with at least one tag contained in at least one of the selected tag sets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bridge to obtain above limitation based on the teachings of Brooks for the purpose of creating a shared or private tag set.  

identifying the set of tags based on information in a request; 
Bridge discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pub ‘403 discloses:
Pub ‘403 [0010] In one embodiment, the present invention provides a method wherein a plurality of requests to access the data cache is accessed, and in response, a tag memory is accessed that maintains a plurality of copies of tags for each entry in the tag cache. Tags are identified that correspond to individual requests. The data cache is divided into many banks or "blocks." The data cache is accessed based on the identified tags. A plurality of requests to access the same block of the plurality of blocks of the data cache results in an access arbitration with respect to that block. This block access arbitration is executed in parallel with the access of tags that correspond to individual access requests. Consequently, the penalty to the timing of Load Hit signals that is exacted by arbitration to access tag and data banks found in conventional approaches is avoided.


and providing at least one service related to the request based on the unique name.
Pub ‘403 [0010] In one embodiment, the present invention provides a method wherein a plurality of requests to access the data cache is accessed, and in response, a tag memory is accessed that maintains a plurality of copies of tags for each entry in the tag cache. Tags are identified that correspond to individual requests. The data cache is divided into many banks or "blocks." The data cache is accessed based on the identified tags. A plurality of requests to access the same block of the plurality of blocks of the data cache results in an access arbitration with respect to that block. This block access arbitration is executed in parallel with the access of tags that correspond to individual access requests. Consequently, the penalty to the timing of Load Hit signals that is exacted by arbitration to access tag and data banks found in conventional approaches is avoided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
3/29/2021